                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

VIRGINIA SPANO and SUSAN                    :   CIVIL ACTION NO. 2:17-CV-717
MIZAK,                                      :
                                            :   (Chief Judge Conner)
                    Plaintiffs              :
                                            :
             v.                             :
                                            :
OHIO HOSPICE AND PALLIATIVE                 :
CARE d/b/a Paramount Hospice and            :
Palliative Care, PARAMOUNT                  :
HOSPICE AND PALLIATIVE CARE,                :
and JAMES J. COX, individually,             :
                                            :
                    Defendants              :

                                        ORDER

      AND NOW, this 26th day of June, 2019, upon consideration of motions

(Docs. 48, 49) for a more definite statement, or in the alternative, to strike

defendants’ counterclaims by plaintiff Virginia Spano (“Spano”), and further upon

consideration of plaintiffs’ motion (Doc. 55) for spoliation sanctions, and the briefs

in support of and opposition to said motions, and for the reasons stated in the

accompanying memorandum, it is hereby ORDERED that:

      1.     Spano’s motion (Doc. 48) for a more definite statement is DENIED.

      2.     Spano’s motion (Doc. 49) to strike is GRANTED in part and DENIED
             in part as follows:

             a.     Paragraphs 146 and 147 pertain solely to Attorney Davant and
                    are STRICKEN in their entirety. Defendants shall file a second
                    amended answer removing these stricken paragraphs.

             b.     Paragraph 149 is STRICKEN in part. Defendants shall file a
                    second amended answer removing Attorney Davant’s name
                    from the allegation in this paragraph.
     c.    Plaintiffs shall respond to defendants’ second amended answer
           in accordance with the Federal Rules of Civil Procedure.

     d.    The motion is otherwise DENIED.

3.   Plaintiffs’ motion (Doc. 55) for spoliation sanctions is DENIED.



                               /S/ CHRISTOPHER C. CONNER
                               Christopher C. Conner, Chief Judge
                               United States District Court
                               Middle District of Pennsylvania
